Daniels, J.,
(concurring.) The affidavit of Mr. what he was informed by the deputy-sheriff had been done in the way of attaching the property of the defendant in the two stores, supplied no legal evidence that such was the fact. Information of that description is not proof. Neither does the statement of the same person that a notice of the attachment had been filed in the action in the clerk’s office prove that any real estate had been attached under either attachment. To make service of an attachment on real estate the law requires that there shall be filed with the clerk a notice of the attachment, stating the names of the parties to tjie action, the amount of the plaintiff’s claim as stated in the warrant, and a description of the particular property levied upon, which must be subscribed by the plaintiff’s attorney, adding his office address, and be recorded and indexed by the clerk in the same book, in like manner, as a notice of the pendency of an action. Code Civil Proc. § 649, subd. 1. And the affidavit wholly fails to prove a compliance with-this provision. This motion depended upon a matter of strict right between the moving and the preceding attaching creditor. In the absence of that right, established by proof, the earlier attachment cannot be avoided. It was not so-maintained, for the affidavit failed to prove that the attachment of the bank had been levied upon either personal or real property. There was no legal foundation for the motion, and I agree that the order should be reversed, and the motion denied.